Citation Nr: 1244114	
Decision Date: 12/28/12    Archive Date: 12/31/12

DOCKET NO.  04-16 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for organic residuals of mercury exposure.  

2.  Entitlement to service connection for restless leg syndrome, to include as a result of mercury exposure.  

3.  Entitlement to service connection for an acquired psychiatric disorder, to include as a result of mercury exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and spouse

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The Veteran had active service from December 1951 to June 1954.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a July 2003 decision by the RO which denied the benefits sought on appeal.  The Board remanded the appeal for additional development in May 2006.  

In October 2008, the Board denied the disabilities at issue on appeal, and the Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In a March 2010 Memorandum Decision, the Court vacated the October 2008 Board decision and remanded the appeal to the Board for further action.  The Board remanded the appeal for additional development in September 2010, and February 2012.  A hearing at the RO before the undersigned was held in July 2012.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).  


FINDING OF FACT

The preponderance of the competent, probative evidence does not show that the Veteran has any organic residuals of mercury exposure, restless leg syndrome or an acquired psychiatric disorder which is causally or etiologically related to service or any incident therein, to include as a result of mercury exposure.  



CONCLUSIONS OF LAW

1.  The Veteran does not have organic residuals of mercury exposure due to disease or injury which was incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2012).  

2.  The Veteran does not have restless leg syndrome, to include as a result of mercury exposure due to disease or injury which was incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2012).  

3.  The Veteran does not have an acquired psychiatric disorder, to include as a result of mercury exposure due to disease or injury which was incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.307, 3.309, 3.303 (2012).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Before addressing the merits of the Veteran's claim, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  The notification obligation in this case was accomplished by way of letters from the RO to the Veteran dated in May and November 2002.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Furthermore, no argument has been advanced that there exists any error in the accomplishment of the duty to notify.  

With respect to the duty to assist in this case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records (STRs) and all VA and private medical records have been obtained and associated with the claims file.  The Veteran was examined by VA on multiple occasions during the pendency of this appeal and was afforded a personal hearing.  The Board finds that the two most recent VA examinations in December 2010 and March 2011 were comprehensive and adequate upon which to base a decision on the merits of the issues on appeal.  The VA examiners provided a comprehensive and rational explanation for the conclusions reached.  

Further, neither the Veteran nor his representative have made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the issues addressed in this decision, and have not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced him in the adjudication of his appeal.  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Accordingly, the Board finds that the duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.  

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be demonstrated either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  

An award of service connection is also contemplated where the evidence of record reveals the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  To establish continuity of symptomatology, the Court held a Veteran must show "(1) that a condition was 'noted' during service, (2) with evidence of post-service continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Whether medical evidence or lay evidence is sufficient to relate the current disorder to the in-service symptomatology depends on the nature of the disorder in question, that is, whether the relationship and disability are capable of lay observation.  Savage, 10 Vet. App. at 497; accord Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

For continuity of symptomatology, the Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  The Board may, however, consider a lack of contemporaneous medical evidence as one factor, among others, in determining the credibility of lay evidence.  Id. at 1337.  

Where a veteran served 90 days or more during a period of war or during peacetime service after December 31, 1946 and a cardiovascular-renal disease, organic disease of the nervous system or ulcer disease is manifest to a compensable degree within one year from date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).  

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Medical evidence of a "chronic" disease should set forth the physical findings and symptomatology elicited by examination within the applicable period.  38 C.F.R. § 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A chronic disease need not be diagnosed during the presumptive period but characteristic manifestations thereof to the required degree must be shown by acceptable medical and lay evidence followed without unreasonable time lapse by definite diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness in lapse of time from manifestation to diagnosis under 38 C.F.R. § 3.307(c) is the difficulty in diagnosing the disability and the strength of the evidence establishing an identity between the disease manifestations and the subsequent diagnosis.  A strong evidentiary link tends to ensure the disease is not due to "intercurrent cause" as set forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 231, 238 (1993).  The lapse in time from manifestation to diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a question of fact for the Board to address."  Bielby v. Brown, 7 Vet. App. 260, 266 (1994).  

Factual Background & Analysis

Initially, it should be noted that the Board has thoroughly reviewed all the evidence in the Veteran's claims files.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, all the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  

The Veteran contends, in essence, that he suffers from numerous maladies that he believes were caused by or are related to his exposure to mercury in service.  The Veteran asserted that his duty assignments in service included maintaining a lighthouse in Hawaii, and involved cleaning and filtering the mercury upon which the beacon light rested.  

Initially, the Board notes that while the Veteran is competent to provide evidence of visible symptoms, he is not shown to be competent to offer an opinion as to the diagnosis or etiology of any of the disabilities at issue on appeal.  

The service personnel records showed that the Veteran was assigned to the lighthouse at Kilauea Point in Hawaii for approximately 16 months of his two and a half years of service in the U.S. Coast Guard.  Based on the Veteran's military service record, the Board stipulates that he was exposed to mercury while assigned to lighthouse duty in service.  The mere fact of in-service exposure to mercury, however, is not enough.  There must be chronic disability resulting from such exposure.

Historically, the Veteran's service treatment records (STRs), including his separation examination in June 1954, were silent for any complaints, treatment, abnormalities, or diagnosis referable to any neurological or psychiatric problems in service.  Similarly, there is no mention of any neurological or psychiatric problems on a reserve service Quadrennial examination in January 1959, and no pertinent abnormalities were noted on examination at that time.  

A private medical report dated in March 1988, showed that the Veteran suffered his first back injury in a motor vehicle accident in 1954, and that he had several subsequent injuries, including to his cervical spine in 1972, a twisting back injury in June 1986, and underwent L4-5 laminectomy and fusion in June 1988.  The evidentiary record also showed treatment for psychiatric symptoms beginning in April 1972, and include a diagnosis of depressive neurosis in May 1972.  The first reported history of restless leg problems was on a private medical report in June 1987.  Parenthetically, the Board notes that when treated for gastrointestinal problems in September 1986, the Veteran made no mention of any restless leg problems and specifically denied any ataxia.  On examination, there was no evidence of any motor or sensory deficits, and his extremities were within normal limits.  (See September 1986 private medical report).  

The favorable evidence in this case, includes letters from three private doctors to the effect that the Veteran's current medical problems were related to mercury exposure in service.  The evidence also includes a January 2003 letter from a private psychologist (J. F. Shakelford, PhD.) to the effect that a quantitative eeg (QEEG) showed a number of coherence imbalances which are often seen in patients suffering from some type of brain injury or damage consistent with a closed head injury or some kind of toxic exposure.  The psychologist did not offer any specific diagnosis or opinion as to the etiology of the QEEG findings.  

In a letter received in March 2002, a doctor of osteopathy (S. Bishop, D.O.) reported that the Veteran was exposed to mercury in service and had a long history of what was diagnosed as restless leg syndrome which was poorly controlled with various medications.  Dr. Bishop indicated that the Veteran had an unusual presentation for restless leg syndrome, and opined that the signs and symptoms he was exhibiting "may very probably be related" to his mercury exposure.  

In a letter received in November 2004, another doctor of osteopathy (R. Baldwin, D.O.) reported that organic mercurial compounds have a predilection for the nervous system, and that the outstanding physical feature of chronic mercury poisoning is a fine but intermittent, intentional tremor in the hands, which the Veteran exhibited.  He noted that restless leg syndrome is a neurological disorder, and that mercury poisoning causes neurological disorders, including but not limited to major depression, hand tremors, and brain damage.  He also noted that an MRI showed significant brain damage, including dead brain cells consistent with blunt trauma or toxic poisoning, and that his examination of the Veteran showed no evidence of blunt trauma to the head.  Dr. Baldwin opined that all of the Veteran's neurological problems were a direct result of mercury poisoning.  

Finally, in a letter received in November 2008, a board certified private toxicologist (R. A. Parent, PhD) reported that the Veteran was exposed to significant amounts of mercury in service, some of which was still in his body, and that his current symptoms of sleep disorder, depression, brain damage, muscle and joint pains, numbness and tingling in his extremities, hearing impairment and gum disease were all classic symptoms of chronic mercury intoxication.  

The evidentiary record also includes several articles concerning the hazards and health effects associated with exposure to various types of mercury.  The information included in the treatises was consistent with the discussion and analysis in the July 2008 VHA and March 2011 VA examination reports discussed below, and offered no additional probative information.  

Concerning the favorable medical statements, the Board finds that the opinions are generally conclusory and do not include a level of substantive discussion or analysis that holds up to the VA opinions discussed below.  While all of the examiners found that the Veteran was exposed to mercury in service and that he currently suffers from neurological and depressive symptoms which can be related to such exposure, they did not offer any discussion of the expected progression of symptomatology from mercury poisoning, particularly with respect to the complete absence of any objective signs or symptoms of a disability until many years after service.  

The Court has held that a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999); see also Miler v. West. 11 Vet. App. 345, 348 (1998) (a bare conclusion, even when reached by a health care professional, is not probative without a factual predicate in the record.); Black v. Brown, 5 Vet. App. 458 (1993, (medical opinion is inadequate when it is unsupported by clinical evidence).  

The evidence against the Veteran's claims includes opinions from eight different VA physicians.  Although four of the opinions were deficient in certain respects, two of the examinations (December 2010 psychiatric and March 2011 VA neurological examinations) included detailed analysis of the facts and medical principals involved in this case, and articulated rational explanations for the conclusions reached.  As to the other opinions (November 2010 examination), the examiner did not review the claims file or discuss the medical principles of mercury poisoning, but indicated that he found no evidence in the medical literature that restless leg syndrome was etiologically related to mercury exposure.  (See November 2010 VA neurological examination).  In regard to the July 2008 VHA opinion, the Court agreed that it (1) "appear[ed] to contain internal inconsistencies, (2) conflicted with a factual stipulation made by the Board that the Veteran was exposed to mercury, and (3) ambiguous in regard to whether additional objective testing was necessary or would be helpful.  

With respect to the July 2008 VHA examination, the VHA examiner stated that the Veteran was exposed to mercury in service but questioned the extent to which the Veteran claimed to have been exposed.  The VHA report included a detailed description of the Veteran's military duties, his current medical problems, and a discussion of the favorable medical opinions.  In explaining the basis for his opinion that the Veteran's current disabilities were not related to mercury exposure, the examiner acknowledged that the Veteran was, in fact, exposed to inorganic (elemental) mercury by virtue of his military duties.  He then provided a discussion of the three ways by which inorganic mercury enters the body.  Ingestion (by far the largest route), inhalation (second most common route), and absorption through the skin.  At this point, the examiner commented, in essence, that he did not believe the Veteran's statement to the effect that he was constantly, physically immersed in mercury during service.  He then went on to explain the reason for his skepticism.  

The examiner noted that acute and chronic toxicity varies according to the route by which the mercury gains ingress.  If ingested, there would be GI symptoms, including corrosive changes to the oral, esophageal, and gastrointestinal mucosal surfaces.  The primary target of inhaled mercurials was the Central Nervous system.  Skin absorption (which is by far the lowest in terms of ingress) would produce erythematous dermatitis.  Other organ systems that would be affected by either acute or chronic poisoning included the kidneys, lungs, and hematopoietic system.  The examiner indicated that he had carefully reviewed the Veteran's STRs, and that there was no evidence that he suffered from any acute exposure effects in service.  In short, there were no pertinent abnormalities referable to any of the potential health problems associated with acute signs of mercury toxicity in service and no evidence of a disability until many years thereafter.  Thus, the examiner opined that it was considerably less likely than not that the Veteran's medical problems, including restless leg syndrome, diabetes, atherosclerotic coronary artery disease, prostate hyperplasia, hypertension, and chronic back pain were causally related to mercury exposure in service.  

Concerning the question as to whether the Veteran had a current disability from possible chronic long-term, low level mercury exposure, the examiner stated that any comparison of relatively short-term exposure versus ongoing sustained exposure would be impossible to determine without evidence that the exposure actually occurred, in the form of laboratory testing or medical symptomatology relatable to acute exposures, as the outcomes of short-term versus chronic exposures would still be dependent on the amount of mercury gaining ingress into the body.  

In this case, the Veteran was not shown to have any medical symptomatology for acute exposure, nor was there any documented evidence of elevated mercury levels at any time since his discharge from service.  The examiner pointed out that the common early signs of chronic exposure at low levels were entirely absent from the Veteran's medical history.  The triad of tremor, gingivitis, and erethism (abnormal state of generalized or localize excitement or irritation) were entirely absent.  This fact strongly refutes the Veteran's claim that he sustained chronic low level mercury poisoning.  The examiner concluded that it was "not conceivable that the Veteran's two or so years [actually less than 16 months] of chronic mercury exposure took almost a half century to manifest as symptoms, with no intervening symptomatology."  

As a result of the Memorandum decision in March 2010, the Board remanded the appeal in September 2010, for additional VA examinations to determine whether the Veteran has a disability at present which is due to his mercury exposure in service.  

On VA psychiatric examination in December 2010, the examiner indicated that the claims file was reviewed and included a detailed description of the Veteran's complaints, medical history and current findings on examination.  The Veteran reported a history of depression, but could not identify antecedent conditions or pattern, other than he had more severe symptoms at Christmas.  He reported occasional remissions ranging from two months to two years, and said that he did well when he attended college (several years after service).  He also reported taking pain medications for a back injury since 1954, that he took antidepressants from 1977 to about 2001, and was hospitalized for three weeks for depression in the 1990s.  He had three DWIs; the last in the 1990s, and was incarcerated for 17 months from 1999-2001, for DWIs.  The Veteran attributed his DWIs on the interactions of his pain medications and alcohol consumption.  

The diagnoses included major depression and alcohol dependence.  The examiner indicated that there were four problems contributing to the Veteran's impaired functioning: depression, alcohol dependence, chronic pain and multiple chronic health problems.  The examiner reported that the Veteran's use of medication for back pain from a post-service injury potentiated the effect of his alcohol use and contributed to his impaired functioning which has negatively impacted his ability to maintain employment and exacerbated his depression.  The examiner opined that the Veteran's depressed mood was less likely than not caused by or a result of mercury exposure.  

On VA examination for restless leg syndrome in March 2011, the examiner included a discussion of the scientific principles of mercury exposure and the expected symptomatology at high and low concentrations.  The examiner indicated that if the Veteran had a significant mercury toxicity during service, it would have resulted in clinical signs and symptoms which would have been observable by the Veteran or by medical examiners in service.  In this case, however, the Veteran did not report or objectively demonstrate any symptomatology associated with mercury poisoning.  Thus, it was less likely than not that the Veteran had a significant acute toxicity from mercury exposure in service.  

The examiner also included a discussion of the scientific principles of mercury and noted that the half life of mercury in the body from exposure is 60 days.  That is, in 60 days, half of any mercury in the body from such exposure would be eliminated from the body.  Mathematically speaking, therefore, the current level of mercury remaining in the Veteran's body would be infinitesimal, or approximately 1 over 2 to the 300th power.  Based on the scientific information, the examiner concluded that the opinion from the private toxicologist to the effect that the Veteran still retained some mercury in his body was highly unlikely.  The examiner opined that it would be highly unlikely that the Veteran had any organic residuals related to mercury exposure, and that it was unlikely that his restless leg syndrome was related to mercury exposure.  

In this case, the Board finds the VA opinions (December 2010 psychiatric and March 2011 VA neurological examinations) are the most persuasive as they were based on a thorough review of the claims file which contains such 'relevant facts' as the Veteran's service and post-service medical history and included a detailed discussion of all relevant facts.  The examiners offered rational and plausible explanations for concluding that the Veteran's claimed disabilities were not related to mercury exposure in service.  See Wray v. Brown, 7 Vet. App. 488, 493 (1995); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.).  

In contrast, the private medical opinions were conclusory in nature and the discussions were less persuasive.  Indeed, no rationale connecting the data with the conclusion is provided in the 2002 opinion.  In the 2004 opinion, the physician attributed the Veteran's current tremor in the hands as evidence of current residuals of mercury poison which was refuted by the December 2007 VA examiner on the basis of the half life of mercury.  The VA examiner maintained that this was an acute reaction to high mercury levels and not a chronic persistent condition.  The March 2011 VA examiner provided a similar description of the half life of mercury as the basis for not finding the likelihood of current residuals.  Again, the explanation of the half life of mercury is a sound medical principle and so the Board finds the foregoing underlying arguments in this regard more probative than the 2004 examiner's opinion.  Also, while the 2004 examiner indicated that a MRI showed brain damage which was consistent with blunt trauma or toxic poisoning  and a physical examination revealed no evidence of blunt trauma to the head, the opinion simply does not stand up to the level of detail provided in the March 2011 VA opinion.  There is no indication that the 2004 examiner had knowledge of all the relevant facts in the Veteran's medical history with regard to both in-service symptoms and post-service symptomatology.  In regard to the 2008 opinion, again, this opinion is conclusory and there is no indication the examiner had knowledge of all the relevant facts in the Veteran's medical history with regard to both in-service symptoms and post-service symptomatology.  The articulated medical foundations and explanations provided by the VA opinions are so much more thorough and comprehensive that it renders these opinions more credible and therefore persuasive.  Under the circumstances, the Board finds the private opinions are outweighed by the VA medical opinions and are of less probative value.  

The Board has also considered the statement from the Veteran's ex-wife, to the effect, that she recalled that he sometimes came home with mercury on his hands, under his fingernails, around the cuticles and in the weave and the cuffs of his dungarees.  As to this statement, the Board does not dispute that the Veteran was exposed to mercury in service.  The question, however, is not whether he was exposed to mercury, but whether he has a current disability that is related to his exposure.  In this regard, the statement does not offer any probative information that the Veteran has a disability that is related to mercury exposure.  Accordingly, the statement is of little probative value and is accorded no evidentiary weight.  

At a hearing at the RO before the undersigned in July 2012, the Veteran described his duties working around mercury while stationed at the lighthouse at Kilauea Point in Hawaii.  He testified that he first experienced restless leg problems after service in 1956, while on a trip from Baltimore to Dallas, and that they have progressively worsened over the years.  He said that he was treated by several doctors between Baltimore to Dallas, but that he can't recall their names and that they are probably deceased.  The Veteran testified that his psychiatric symptoms began around 1957 or 1958.  His wife testified that they have been married for 31 years and that he showed signs of depression about a month after their marriage.  

As to the wife's testimony, she did not meet the Veteran until sometime in the late 1970's, and has no firsthand knowledge concerning his medical problems until more than two decades after service.  Also, while she is a nurse with a specialty in "home health" this is not the level of medical expertise that can address the complex medical question of whether the Veteran's disabilities are due to mercury poisoning.  As such, her testimony is accorded less evidentiary weight.

Concerning the Veteran's contentions, while he is competent to provide evidence regarding his personal experiences, any such assertions must be weighed against other contradictory or inconsistent statements and objective evidence of record.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Maxon v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom Maxon v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) [it was proper to consider the Veteran's entire medical history, including a lengthy period of absence of complaints].  

Under the law, the Board is required to make findings on the lay evidence, including render credibility determinations.  Evidence that is unreliable cannot be deemed credible evidence supporting a material fact.  Unfortunately, the Board must find that the Veteran's assertions that he has had chronic restless leg and psychiatric symptoms ever since service is not only unsupported by any credible, objective evidence but is inconsistent with the STRs as well as information provided by the Veteran to various health care providers both before and after he filed his current claim for VA compensation benefits in 2002.  

Specifically, the evidence of record showed that while the Veteran was seen for various maladies from 1972 to the present, there was no mention of any signs or symptoms of restless leg problems until June 1987.  In fact, when hospitalized for epigastric problems in 1986, the Veteran denied any neurological symptoms, including ataxia and there was no evidence of any gross motor or sensory deficits.  (See September 1986 private hospital report).  

The evidence showed that the Veteran was first treated for psychiatric problems in 1972.  However, while he now claims that has had difficulty sleeping since service because of his restless leg symptoms, he made no mention of any leg problems when describing his symptoms of poor sleep in any of the psychiatric treatment reports in 1972.  Additionally, the Board notes that on at least two occasions, the Veteran reported that his restless leg symptoms were present in service.  (See July 2002 letter to congressman, and August 2002 letter to VA).  However, at the hearing in July 2012, the Veteran testified that his restless leg symptoms began about two years after service - in 1956.  

That the Veteran would have chronic restless leg problems since 1956, which he claims has been the major cause of his sleep difficulties, but that he would never mention his leg problems or prior treatment when seen for psychiatric problems that include sleep disturbance in the 1970's or at any time prior to 1987, is not convincing.  Given the Veteran's inconsistent statements and the complete absence of any objective signs or symptoms of a disability, including any restless leg or psychiatric problems in service or until many years thereafter, the Board finds that the Veteran's statements relating to onset and symptoms throughout the years are unreliable.  Consequently, this lay evidence cannot be deemed credible evidence of symptoms experienced in service and ever since service.  Therefore, the Board accords less evidentiary weight to the Veteran's lay contentions.  

The Board recognizes the Veteran's sincere belief that he is entitled to the benefit sought on appeal.  Based on the discussion above, however, the Board finds that the preponderance of the competent, credible evidence is against the Veteran's claims.  As such, service connection must be denied.  

      (CONTINUED ON NEXT PAGE)








ORDER

Service connection for organic residuals of mercury exposure is denied.  

Service connection for restless leg syndrome, to include as a result of mercury exposure is denied.  

Service connection for an acquired psychiatric disorder, to include as a result of mercury exposure is denied.  



____________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


